DETAILED ACTION
The status of the claims stands as follows:
Pending claims:				1-9, 11, 13-18, 20, 22-23, 25
Withdrawn claims: 				14-18, 20, 22-23, 25
Previously cancelled claims: 		10, 12, 19, 21, 24, 26
Newly cancelled claims:			None
Amended claims: 				None
New claims: 					None
Claims currently under consideration:	1-9, 11, 13
Currently rejected claims:			1-9, 11, 13
Allowed claims:				None

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9, 11, 13) in the reply filed on 07/06/2022 is acknowledged.
Claims 14-18, 20, 22-23, and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/06/2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 2-9, 11, and 13 are objected to because of the following informalities:  
Claims 2-9, 11, and 13 state “A composition according to Claim 1”.  The word “A” should be replaced with the word “The” so as to make clear that claims 2-9, 11, and 13 are dependent from claim 1.
Claim 4 needs a period at the end of the sentence.
 Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the components listed within the parentheses render the claim indefinite because it is unclear whether the limitations within the parentheses are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “a freeze-dried component”, and the claim also recites “granules of freeze-dried yoghurt” which is the narrower statement of the range/limitation.  Claim 4 also recites the broad recitations “herbs […] and their extracts”, “herbal extracts”, and “botanical extracts”, and the claim also recites “green tea extract”, “plant stanols”, and  “plant protein powders” which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 recites that the flaxseed, turmeric, and piperine are organic or non-organic; however, the organic or non-organic are the only options in regard to this feature and therefore, claim 9 fails to further limit the subject matter of the claim 1 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-8, and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law or nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 (and claims 2-3, 5-8, and 11 that are dependent thereon) is directed to a composition comprising natural products.  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claims are directed to a composition comprising a number of nature-based products (i.e., flaxseed, turmeric, and piperine), which are not markedly different from their closest naturally-occurring counterparts because there is no indication that their combination or preparation has caused the nature-based product to have any characteristics that are markedly different from the closest naturally-occurring product and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Ingredients recited in the claims are natural products that would occur naturally; thus, the claims involve the use of judicial exceptions. There is no indication in the record of any markedly different characteristics (either structural or functional) of the composition as broadly claimed. For example, there is no evidence of record of a structural difference between the components in the claimed composition and that of their nature-based counterparts. Consequently, the claimed compositions are structurally the same as their closest naturally- occurring counterparts.
Nor is there any difference in functional characteristics. To show a marked difference, the characteristic(s) must be changed as compared it closest naturally-occurring counterpart. For example, an assertion of changed functionality must be accompanied with evidence of a comparison of the claimed composition with its closest naturally-occurring counterpart and should apply to the full scope of the claim. Furthermore, inherent or innate characteristics of the naturally occurring counterpart cannot show a marked difference. Likewise, differences in the characteristics that came about or were produced independently of any effort or influence by Applicant cannot show a marked difference.
The recitation of specific amounts of the ingredients does not affect this analysis because it is well known and routine in the art to mix specific amounts of active ingredients with additional ingredients. Therefore, the claim is not meaningfully limited and does not amount to significantly more than each product of nature by itself. Finally, the claimed mixture is like the novel bacterial mixture of Funk Brothers, which was held ineligible because each species of bacteria in the mixture (like each component in the instantly claimed mixture) continued to have "the same effect it always had", i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kala lnoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117. While not discussed in the opinion, it is noted that several of the claims held ineligible in Funk Brothers recited specific amounts of the bacterial species in the mixture, e.g., claims 6, 7 and 13. Funk Brothers, 333 U.S. at 128 n.1.
Thus, there is no evidence of record to indicate that the claimed product is markedly different, structurally, chemically, functionally, than its closest naturally-occurring counterpart and is not eligible subject matter under current 35 U.S.C. 101 standards

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong (KR 20130078635; provided by Applicant) as evidenced by Meghwal (Meghwal., M., Goswami, T.K., “Nutritional Constituent of Black Pepper as Medicinal Molecules: A Review”, 2012, Scientific Reports, vol. 1, issue 1).
Regarding claim 1, Jeong teaches a composition comprising milled (corresponding to powdered in [0022] on page 9) non-defatted flaxseed, turmeric, and black pepper (corresponding to Piperis nigri Fructus in [0001]) (page 9, paragraph 5), which contains piperine as evidenced by page 3, column 1, paragraph 1 of Meghwal.  Although Jeong does not explicitly state that the composition prolongs the shelf life of milled flaxseed, it discloses the components in a composition as claimed.  If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.
Regarding claim 4, Jeong teaches the invention as described in claim 1 above, including the composition further comprising herbs and spices (corresponding to ginger, rosemary, clove, cinnamon, and garlic) (page 9, paragraph 5). 
Regarding claim 9, Jeong teaches the invention as described in claim 1 above, but does not disclose that the flaxseed, turmeric, and piperine are organic or non-organic.  However, these ingredients must fall into one category or the other and therefore, Jeong anticipates the claim.
Regarding claim 11, Jeong teaches the invention as described in claim 1 above, including the turmeric is present as dried turmeric root powder (corresponding to the plant materials being powdered in [0022] on page 9).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Balambika (US 2010/0098789; IDS citation) in view of Turner (Turner, C.T., “Effects of Pasteurization (Heating) on Milled Flaxseed Quality”, 2013, North Dakota State University) as evidenced by Meghwal (Meghwal., M., Goswami, T.K., “Nutritional Constituent of Black Pepper as Medicinal Molecules: A Review”, 2012, Scientific Reports, vol. 1, issue 1).
Regarding claim 1, Balambika teaches a composition for prolonging the shelf life [0051]-[0052] of milled [0023] seed [0042], the composition comprising milled non-defatted seed, turmeric [0023], and black pepper [0043], [0054] which contains piperine as evidenced by page 3, column 1, paragraph 1 of Meghwal.  Balambika states that the seeds in the composition have an improved oxidative stability compared to the parent seed [0051] and are not limited to those types of seeds listed in [0042], but it does not teach that the milled non-defatted seed is flaxseed.
However, Turner discloses that the use of flaxseed “has been increasing due to the health benefits associated with its consumption” (page 1, paragraph 1) and that flaxseed comprises about 40% oil, a majority of which is beneficial α-linoleic acid (ALA) (page 1, paragraph 1; page 3, paragraph 3).  Turner states that the high content of ALA leads to lipid oxidation causing unappealing odors and flavors, resulting in rancidity (page 4, paragraph 2).
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Balambika by incorporating flaxseed as taught by Turner.  Since Balambika teaches that the seeds in the composition have an improved oxidative stability compared to the parent seed and are not limited to those types of seeds listed in [0042], a skilled practitioner would readily recognize that the seed used in the composition could comprise non-listed seeds which also suffer from oxidative instability such as flaxseed whose primary benefits are associated with its lipid content.  Therefore, the claimed flaxseed is rendered obvious. 
Regarding claim 5, Balambika teaches the invention as described above in claim 1, including the composition comprising 30-99.8% milled non-defatted seed [0042], which overlaps the claimed concentration, and that the milled non-defatted seed is flaxseed due to its susceptibility to lipid oxidation and increasing use in foods due to its lipid content (Turner, page 1, paragraph 1; page 3, paragraph 3).  The selection of a value within the overlapping range renders the claimed flaxseed concentration obvious.
Regarding claim 6, Balambika teaches the invention as described above in claim 1, including the composition comprising 0.2-70% turmeric containing curcumin [0042], which overlaps the claimed concentration.  The selection of a value within the overlapping range renders the claimed turmeric concentration obvious.

Claims 2-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Balambika (US 2010/0098789; IDS citation) in view of Turner (Turner, C.T., “Effects of Pasteurization (Heating) on Milled Flaxseed Quality”, 2013, North Dakota State University) as evidenced by Meghwal (Meghwal., M., Goswami, T.K., “Nutritional Constituent of Black Pepper as Medicinal Molecules: A Review”, 2012, Scientific Reports, vol. 1, issue 1) as applied to claim 1 above, and further in view of Meghwal (Meghwal., M., Goswami, T.K., “Nutritional Constituent of Black Pepper as Medicinal Molecules: A Review”, 2012, Scientific Reports, vol. 1, issue 1).
Regarding claim 2, Balambika teaches the invention as described above in claim 1, including the composition comprising 30-99.8% milled non-defatted seed and 0.2-70% turmeric containing curcumin [0042], which overlaps the claimed concentrations, and that the milled non-defatted seed is flaxseed due to its susceptibility to lipid oxidation and increasing use in foods due to its lipid content (Turner, page 1, paragraph 1; page 3, paragraph 3).  Balambika also teaches that the composition comprises piperine due to its content of black pepper [0043], [0054].  The disclosed concentrations of turmeric and flaxseed in the composition of the prior art means that the composition comprises 0-69.8% black pepper, but it does not teach that the composition comprise 0.001-0.01% piperine.
However, Meghwal teaches that pepper berries are used to make black pepper (page 1, column 1, paragraph 1) and that pepper berries contain 1.8-4.2% piperine depending on their variety and pedigree (Table 5 on page 4).  Meghwal also teaches that piperine increases the serum concentration, absorption, and bioavailability of curcumin in humans, thereby increasing the health benefits of curcumin (page 3, column 2, paragraph 1) as well as increases the shelf life of foods (page 5, column 2, paragraph 7).
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Balambika by incorporating black pepper comprising 1.8-4.2% piperine as taught by Meghwal.  Since Balambika teaches that the composition prolongs the shelf life of the food [0051]-[0052] and that the composition comprises black pepper which contains piperine, but does not disclose an amount of piperine in the black pepper, a skilled practitioner would have been motivated to consult an additional reference such as Meghwal in order to determine the amount of piperine in black pepper varieties.  Since Meghwal teaches that the amount of piperine in different black pepper varieties varies from 1.8 to 4.2% and Balambika teaches that the black pepper content in the composition is 0-69.8%, the amount of piperine in the composition is from 0-2.9%, which overlaps the claimed concentration.  The selection of a value within the overlapping range renders the claimed concentration obvious.
Regarding claim 3, Balambika teaches the invention as described above in claim 1, including the composition comprising 30-99.8% milled non-defatted seed and 0.2-70% turmeric containing curcumin [0042], which overlaps the claimed concentrations, and that the milled non-defatted seed is flaxseed due to its susceptibility to lipid oxidation and increasing use in foods due to its lipid content (Turner, page 1, paragraph 1; page 3, paragraph 3).  Balambika also teaches that the composition comprises piperine due to its content of black pepper [0043], [0054].  The disclosed concentrations of turmeric and flaxseed in the composition of the prior art means that the composition comprises 0-69.8% black pepper, but it does not teach that the composition comprise 0.001-0.01% piperine.
However, Meghwal teaches that pepper berries are used to make black pepper (page 1, column 1, paragraph 1) and that pepper berries contain 1.8-4.2% piperine depending on their variety and pedigree (Table 5 on page 4).  Meghwal also teaches that piperine increases the serum concentration, absorption, and bioavailability of curcumin in humans, thereby increasing the health benefits of curcumin (page 3, column 2, paragraph 1) as well as increases the shelf life of foods (page 5, column 2, paragraph 7).
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Balambika by incorporating black pepper comprising 1.8-4.2% piperine as taught by Meghwal.  Since Balambika teaches that the composition prolongs the shelf life of the food [0051]-[0052] and that the composition comprises black pepper which contains piperine, but does not disclose an amount of piperine in the black pepper, a skilled practitioner would have been motivated to consult an additional reference such as Meghwal in order to determine the amount of piperine in black pepper varieties.  Since Meghwal teaches that the amount of piperine in different black pepper varieties varies from 1.8 to 4.2% and Balambika teaches that the black pepper content in the composition is 0-69.8%, the amount of piperine in the composition is from 0-2.9%, which overlaps the claimed concentration.  The selection of a value within the overlapping range renders the claimed concentration obvious.
Regarding claim 8, Balambika teaches the invention as described above in claim 1, including the composition comprising 30-99.8% milled non-defatted seed, 0.2-70% turmeric containing curcumin [0042], and piperine due to its content of black pepper [0043], [0054].  The disclosed concentrations of turmeric and flaxseed in the composition of the prior art means that the composition comprises 0-69.8% black pepper, but it does not teach that the composition comprise 0.005% piperine.
However, Meghwal teaches that pepper berries are used to make black pepper (page 1, column 1, paragraph 1) and that pepper berries contain 1.8-4.2% piperine depending on their variety and pedigree (Table 5 on page 4).  Meghwal also teaches that piperine increases the serum concentration, absorption, and bioavailability of curcumin in humans, thereby increasing the health benefits of curcumin (page 3, column 2, paragraph 1) as well as increases the shelf life of foods (page 5, column 2, paragraph 7).
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Balambika by incorporating black pepper comprising 1.8-4.2% piperine as taught by Meghwal.  Since Balambika teaches that the composition prolongs the shelf life of the food [0051]-[0052] and that the composition comprises black pepper which contains piperine, but does not disclose an amount of piperine in the black pepper, a skilled practitioner would have been motivated to consult an additional reference such as Meghwal in order to determine the amount of piperine in black pepper varieties.  Since Meghwal teaches that the amount of piperine in different black pepper varieties varies from 1.8 to 4.2% and Balambika teaches that the black pepper content in the composition is 0-69.8%, the amount of piperine in the composition is from 0-2.9%, which overlaps the claimed concentration.  The selection of a value within the overlapping range renders the claimed concentration obvious.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong (KR 20130078635; provided by Applicant) as evidenced by Meghwal (Meghwal., M., Goswami, T.K., “Nutritional Constituent of Black Pepper as Medicinal Molecules: A Review”, 2012, Scientific Reports, vol. 1, issue 1) as applied to claim 1 above, in view of Pawar (Pawar et al., “Phytochemical Evaluation and Curcumin Content Determination of Turmeric Rhizomes Collected from Bhandara District of Maharashtra (India)”, 2014, Medicinal chemistry, vol. 4(8), pages 588-591).
Regarding claim 7, Jeong teaches the invention as described above in claim 1, including the edible composition comprises turmeric ([0001] on page 1; page 9, paragraph 5) which contains curcumin ([0006] on page 2).  It also teaches that curcumin in the turmeric is responsible for several beneficial purposes including antioxidant activity ([0006] on page 2), but it does not disclose the content of curcumin in the turmeric.
However, Pawar teaches that the content of curcumin in turmeric is dependent upon the location of the production of the turmeric and that the “Alleppey” form of turmeric is used for food purposes and contains 4.0-7.0% curcumin (page 588, column 1, paragraphs 3-4), which overlaps the claimed curcumin concentration.
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Jeong by using turmeric as taught by Pawar.  Since Jeong discloses that turmeric contains curcumin which is responsible for several beneficial purposes including antioxidant activity, but does not disclose a type of turmeric to use in its composition, a skilled practitioner would have been motivated to consult an additional reference such as Pawar in order to determine a suitable type of turmeric containing higher amounts of beneficial curcumin for an edible composition.  Therefore, the selection of a value within the overlapping range renders the claim obvious.  It is noted that the concentration of turmeric within the composition does not influence the concentration of curcumin in the turmeric itself.  As such, the phrase “when the turmeric is present as 5%” in claim 7 does not further limit the curcumin concentration in the turmeric itself.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong (KR 20130078635; provided by Applicant) as evidenced by Meghwal (Meghwal., M., Goswami, T.K., “Nutritional Constituent of Black Pepper as Medicinal Molecules: A Review”, 2012, Scientific Reports, vol. 1, issue 1) as applied to claim 1 above, in view of Turner (Turner, C.T., “Effects of Pasteurization (Heating) on Milled Flaxseed Quality”, 2013, North Dakota State University).
Regarding claim 13, Jeong teaches the invention as described above in claim 1, including the composition is a food comprising milled (corresponding to powdered in [0022] on page 9) non-defatted flaxseed (page 8, paragraphs 9-10).  It does not teach that the flaxseed is microbially-reduced.
However, Turner teaches that current industry practices include pasteurizing flaxseed to reduce its microbial counts to acceptable levels for food manufacture (page 1, paragraph 3).
It would have been obvious for a person of ordinary skill in the art to have modified the edible composition of Jeong by pasteurizing the flaxseed as taught by Turner.  Since Jeong teaches that the composition is edible and comprises flaxseed, a skilled practitioner would have readily recognized that pasteurizing the flaxseed in order to reduce its microbial count is a conventional step in preparing flaxseed for food manufacture since this is a known and practiced step within the art.  Therefore, the claim is rendered obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791